DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "the object" in line 2. It is unclear if “the object” is referring to “the first object” of depending claim 4, or if “the object” is something different. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “transmitting another metadata set” (emphasis added) in line 2 and further recites “the other metadata set” (emphasis added) in line 5. Additionally, claim 10 references “the metadata set” and “a metadata set”. The terms fails to provide a definitive understanding to which metadata set the claim is referencing. It is recommended to use the numbering system of claim 1 to aid in deciphering the different metadata sets. For examination purposes, “the metadata set” equates to a first metadata set of claim 9, “another or other metadata set” equates to a second metadata set, and “a metadata set” equates to a third metadata set.
Claim 13 recites the limitation "the third metadata set" in line 2. Depending claim 9 fails to recite a third metadata set. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed “the third metadata set” is referencing “a metadata set generated from the other metadata set, and the metadata set” of claim 10.
Claim 20 recites the limitation "the third metadata set" in line 4 and “the second metadata set” in line 5. Depending claim 19 fails to recite a third metadata set or second metadata set. There is insufficient antecedent basis for this limitation in the claim. Since it is uncertain what the third and second metadata sets are, prior art cannot be applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHAN et al. (2015/0002542 A1).

RE claim 1, Chan teaches methods for generating and displaying images associated with one or more virtual objects within an augmented reality environment. Chan further teaches claimed method, performed by an edge data network, of rendering an object, the method comprising:
Chan teaches networked computing environment (100) may provide a cloud computing environment [0034].
(a)
generating a second metadata set corresponding to a position and direction of a device predicted based on a first metadata set;

Fig. 3A, Chan teaches pose estimation module (312) predicts a future pose of the HMD based on movement history of the HMD (said generating a second metadata set) [0047]. Metadata identifies a particular pose from which the rendered image was generated (said first, second metadata set) [0082]. The initial pose estimate (said second metadata set) may be determined based on a current position and orientation of the HMD (said based on a first metadata set) and an acceleration and a velocity of the HMD immediately prior to determining the initial pose estimate [0048, 0056].
(b)
rendering a first object corresponding to the second metadata set;

Fig. 3A, rendering module (302) may generate a plurality of pre-rendered images (said rendering first object) corresponding with the more than one future poses (said second metadata set) [0047].
(c)
receiving, from the device, a third metadata set corresponding to a current position and direction of the device;

Pose estimation module (312) may determine a current pose (said third metadata set) of the HMD based on camera-based pose tracking information (said current position and direction of the device) [0048].
(d)
obtaining a rendered object corresponding to the current position and direction of the device, based on the second metadata set and the third metadata set; and

A late stage reprojection (LSR) module (308) may perform late stage graphical adjustments to pre-rendered images generated by the rendering module (302) based on updated pose estimation information provided by the pose estimation module (312) [0039].
(e)
transmitting the obtained rendered object to the device,

The adjusted images generated by the LSR module (308) may be displayed on display (310) [0049].
(f)
wherein the first metadata set includes at least one piece of metadata that is received from the device before the third metadata set is received.

As taught in the rationale of claim 1(a), metadata identifies a particular pose from which the rendered image was generated [0082]. The method/system of Chan determines a current position and orientation of the HMD and an acceleration and a velocity of the HMD immediately prior to determining the initial pose estimate [0048, 0056]. It would have been obvious before the effective filing date of the claimed invention that the first metadata would include the metadata of the current position and orientation prior to updating the pre-rendered image based on the future pose estimation with the LSR module, i.e., before the third metadata set is received because the method/system of Chan requires the use of the pre-rendered image in order to render the final image based on the LSR module.


RE claim 2, Chan teaches wherein the obtaining of the object corresponding to the current position and direction of the device comprises:
(a)
in a case in which the second metadata set is identical to the third metadata set,

Chan teaches when updated pose information (said third metadata set) becomes available, the closet pose (said identical) of the more than one future pose and the corresponding pre-rendered images (said second metadata set) for the closest pose may be used for generating update images by applying last stage graphical adjustments to the corresponding pre-rendered images for the closest pose [0047]. 
(b)
obtaining the rendered first object as the object corresponding to the current position and direction.

The corresponding pre-rendered images for the closest pose may be used for generating update images by applying last stage graphical adjustments to the corresponding pre-rendered images for the closest pose [0047].


RE claim 3, Chan teaches wherein the generating of the second metadata set comprises:
(a)
obtaining position information of the device and direction information of the device, that corresponds to the first metadata set;

Mobile device (19) includes sensors (149) that may generate motion and/or orientation information associated with mobile device (19). Sensors (149) may comprise an inertial measurement unit (IMU) [0031, 0040,]. Metadata identifies a particular pose from which the rendered image was generated [0082]. The method/system of Chan determines a current position and orientation of the HMD and an acceleration and a velocity of the HMD immediately prior to determining the initial pose estimate [0048, 0056].
(b)
predicting the current position and direction of the device based on the position information of the device and the direction information of the device; and 

Fig. 3A, the pose estimation module (312) may predict a future pose of the HMD based on movement history of the HMD [0047]. The initial pose estimate (said predicting the current position and direction of the device) may be determined based on a current position and orientation of the HMD (said based on the position information) and an acceleration and a velocity of the HMD immediately prior to determining the initial pose estimate [0048, 0056].
(c)
generating the second metadata set corresponding to information of the predicted current position and information of the predicted current direction.

Fig. 3A, Chan teaches pose estimation module (312) predicts a future pose of the HMD based on movement history of the HMD (said generating a second metadata set) [0047]. Metadata identifies a particular pose from which the rendered image was generated (said first, second metadata set) [0082]. Rendering module (302) may generate a plurality of pre-rendered images corresponding with the more than one future poses [0047].


RE claim 7, Chan teaches wherein the obtaining of the object corresponding to the current position and direction of the device comprises:
(a)
in a case in which the second metadata set is different from the third metadata set, rendering a second object corresponding to the third metadata set; and

Chan teaches the rendering module (302) may generate a plurality of pre-rendered images corresponding with the more than one future pose (said second metadata) [0047]. An LSR module (308) may perform late state graphical adjustments to pre-rendered images generated by the rendering module (302) based on updated pose estimation information provided by pose estimation module (312) (said second metadata set is different from the third metadata set) [0049].
(b)
obtaining the rendered second object as the object corresponding to the current position and direction.

The LSR module (308) of Chan, may generate an adjusted image by applying a homographic transformation to a pre-rendered image [0049] The adjusted images generated by the LSR module (308) (said rendered second object) may be displayed on display (310) [0049].


RE claim 9, Chan teaches methods for generating and displaying images associated with one or more virtual objects within an augmented reality environment. Chan further teaches claimed method of displaying, by a device, a rendered object on the device, the method comprising: 
(a)
obtaining current position information and current direction information of the device;

Mobile device (19) includes sensors (149) that may generate motion and/or orientation information associated with mobile device (19). Sensors (149) may comprise an inertial measurement unit (IMU) [0031, 0040,]. 
(b)
generating a metadata set corresponding to the current position information and the current direction information;

Metadata identifies a particular pose from which the rendered image was generated [0082]. The method/system of Chan determines a current position and orientation of the HMD and an acceleration and a velocity of the HMD immediately prior to determining the initial pose estimate [0048, 0056].
(c)
transmitting the metadata set to an edge data network;

Chan teaches networked computing environment (100) may provide a cloud computing environment [0034]. It would have been obvious before the effective filing date of the claimed invention that in order to utilize the cloud computing environment, the device of Chan would need to send the obtained position information to the cloud.
(d)
receiving, from the edge network, a rendered object corresponding to a current position and direction of the device based on the metadata set; and 

Chan teaches an end user may move around a real-world environment wearing the HMD and perceive views of the real-world overlaid with image of virtual objects [0036]. The server (15) may transmit to the mobile device one or more virtual objects based upon the location information and/or image information provided to the server [0037]
(e)
displaying the rendered object on a screen of the device.

Chan teaches an end user may move perceive views of the real-world overlaid with image of virtual objects [0036].


RE claim 10, Chan further teaches, before transmitting of the metadata set to the edge data network, 
(a)
transmitting another metadata set corresponding to the position and direction of the device to the edge data network,

Fig. 3A, Chan teaches pose estimation module (312) predicts a future pose of the HMD based on movement history of the HMD (said another metadata set corresponding to position and direction) [0047]. Metadata identifies a particular pose from which the rendered image was generated (said first, second metadata set) [0082]. The initial pose estimate (said another metadata set) may be determined based on a current position and orientation of the HMD (said based on a first metadata set) and an acceleration and a velocity of the HMD immediately prior to determining the initial pose estimate [0048, 0056].
(b)
wherein the rendered object in an object obtained based on a metadata set generated from the other metadata set, and the metadata set.

Fig. 3A, rendering module (302) may generate a plurality of pre-rendered images corresponding with the more than one future poses (said the other metadata set) [0047]. Pose estimation module (312) may determine a current pose (said metadata set generated from the other metadata set and the metadata set) of the HMD based on camera-based pose tracking information (said current position and direction of the device) [0048]. A late stage reprojection (LSR) module (308) may perform late stage graphical adjustments to pre-rendered images generated by the rendering module (302) based on updated pose estimation information provided by the pose estimation module (312) [0039]. The adjusted images (said the rendered object) generated by the LSR module (308) may be displayed on display (310) [0049].


RE claim 11, Chan teaches wherein the displaying of the rendered object on the screen of the device comprises overlaying the received rendered object, on an image that is being captured by the device.
Chan teaches the end user may move around real-world environment wearing the HMD and perceive views of the real-world overlaid with images of virtual objects. The virtual objects may appear to maintain coherent spatial relationship with the real-world environment. The virtual objects may also appear fixed with respect to the end user’s point of view [0036]. Chan further teaches camera (148) that captures color images and/or depth images of an environment (said image that is being captured by the device) [0031].

RE claim 12, Chan teaches wherein the current position information of the device included in the metadata set is generated based on data values obtained from a GPS sensor.
Chan teaches mobile device (19) may provide to the server, location information (e.g., the location of the mobile device via GPS coordinates) and/or image information (e.g., information regarding objects detected within a field of view of the mobile device) associated with the mobile device [0037]. With reference to Fig. 2B, HMD, such as mobile device (19) includes GPS receiver (232) [0042]. The GPS receiver may determine a GPS location associated with HMD [0042].

RE claim 13, Chan teaches wherein the current direction information of the device included in the third metadata set is generated based on data values obtained from an acceleration sensor.
Pose estimation module (312) may determine a current pose (said third metadata set) of the HMD based on camera-based pose tracking information (said current direction of the device) [0048]. A late stage reprojection (LSR) module (308) may perform late stage graphical adjustments to pre-rendered images generated by the rendering module (302) based on updated pose estimation information provided by the pose estimation module (312) [0039]. Mobile device (5) may also provide motion and/or orientation information associated with mobile device (5) to mobile device (19). Mobile device (5) may include a motion and orientation sensor, such as an inertial measurement unit (IMU), in order to acquire motion and/or orientation information associated with mobile device (5) [0040]. Motion and orientation sensor (238) (said acceleration sensor) may include a three axis magnetometer (said acceleration sensor), a three axis gyro, and/or a three axis accelerometer [0042]. 

RE claim 14, claim 14 recites similar limitations as claim 1 but in system form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Chan teaches a network interface (145) (said communicator), processor (146), memory (147), camera (148), sensors (149), and display (150) [0031].

RE claim 15, claim 15 recites similar limitations as claim 2 but in system form. Therefore, the same rationale used for claim 2 is applied.

RE claim 16, claim 16 recites similar limitations as claim 3 but in system form. Therefore, the same rationale used for claim 3 is applied.

RE claim 18, claim 18 recites similar limitations as claim 7 but in system form. Therefore, the same rationale used for claim 7 is applied.

RE claim 19, claim 19 recites similar limitations as claim 9 but in system form. Therefore, the same rationale used for claim 9 is applied. Furthermore, Chan teaches a network interface (145) (said communicator), processor (146), memory (147), camera (148), sensors (149), and display (150) [0031].

Claim 20, due to the severity of the 112(b) rejection, no prior art can be applied. See the 112(b) rejection for further explanation.

Claims 4-6, 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHAN et al. (2015/0002542 A1) in view of HORVITZ et al. (2018/0220119 A1)

RE claim 4, Chan teaches wherein rendering of the first object corresponding to the second metadata set comprises:
(a)
obtaining predicted current position information and predicted current direction information included in the second metadata set; and 

Fig. 3A, the pose estimation module (312) may predict a future pose of the HMD based on movement history of the HMD [0047]. The initial pose estimate (said predicted current position information and predicted direction information) may be determined based on a current position and orientation of the HMD and an acceleration and a velocity of the HMD immediately prior to determining the initial pose estimate [0048, 0056]. Metadata identifies a particular pose from which the rendered image was generated (said second metadata set) [0082]. Rendering module (302) may generate a plurality of pre-rendered images corresponding with the more than one future poses [0047].
(b)
obtaining the first object corresponding to a predicted current position and a predicted current direction, based on regional information of a virtual map stored in the edge data network.

Chan teaches rendering module (302) may generate a plurality of pre-rendered images (said first object) corresponding with the more than one future poses [0047]. However, Chan is silent to using a virtual map.

     Horvitz teaches determining pose prediction based on the first pose [abstract]. An optimizer is utilized to constantly adapt to real-time data analysis of the user’s head movement and network conditions to figure out the most useful foveation configuration, based on expectation/prediction [0023]. Fig. 2, pose determiner (112) and/or eye tracker (110) of HMD (102) initiate tracking of the pose of the user of HMD (102). The current pose comprises pose data including a position of HMD (102) and a view orientation of a device user generated by sensors configured in pose determiner (112) and/or eye tracker (110) [0030]. HMD (102) sends the current pose to server (103) [0030]. Server (103) may be a computing device located in a cloud node having a powerful GPU (said edge data network) [0028]. The server (103) receives the current pose and uses stereo cube map renderer (120) to generate a stereo cube map (said virtual map) based on the current pose [0030]. Fig. 2, pose error determiner (132) provides measurements to pose predictor (118) to predict a future pose by generating predictions for the user’s pose in real time (s210) [0032]. Stereo cube map renderer (120) uses the future pose prediction of pose predictor (118) to render a cube map and provide the rendered cube map to foveated scene renderer (122) (s212) [0032]. 
     It would have been obvious before the effective filing date of the claimed invention to implement the prediction system of Horvitz within the display of Chan because the system of Horvitz provides the user with a smooth video experience and with minimum amount of video stalls and black screens despite possible transient network disruptions [0023]. 


Claim 5, Chan in view of Horvitz teaches 
(a)
rendering the first object based on the regional information of the virtual map stored in the edge data network,

Horvitz teaches stereo cube map renderer (120) uses the future pose prediction of pose predictor (118) to render a cube map and provide the rendered cube map to foveated scene renderer (122) (s212) [0032].
(b)
based on at least one of geographical obstacles or a visible distance with respect to the first object

It would have been obvious before the effective filing date of the claimed invention to render the object based on geographical obstacles or a visible distance with respect to the first object because Chan teaches environmental mapping of the real-world environment may be performed by server 15 (i.e., on the server side) while camera localization may be performed on mobile device 19 (i.e., on the client side). The virtual objects may include a text description associated with a real-world object [0036]. Additionally, mobile device 19 may use images of an environment captured from an outward facing camera in order to determine a six degree of freedom (6DOF) pose corresponding with the images relative to a 3D map of the environment [0036]. Thus, the mapping of the environment takes into account all objects within the space. Therefore, the virtual objects would be placed accordingly to accommodate locations of other objects in order to perceive views of the real-world overlaid with images of virtual objects [0036].
The same motivation to combine as taught in the rationale of claim 4 is incorporated herein.


Claim 6, in further view of Horvitz, HMD (102) sends the current pose to server (103) [0030]. The server (103) receives the current pose and uses stereo cube map renderer (120) to generate a stereo cube map (said virtual map) based on the current pose (said corresponding to the position and direction of the device) [0030]. Horvitz teaches stereo cube map renderer (120) uses the future pose prediction of pose predictor (118) to render a cube map and provide the rendered cube map to foveated scene renderer (122) (s212) (said region information of the virtual map includes information on the object to be displayed) [0032]. Foveation optimizer (126) of server (103) uses the pose prediction from pose predictor (118) and network latency, bandwidth and/or jitter to adapt to changing conditions and solve for optimal foveation by ranking different concentric rectangular regions of stereoscopic cube map by the likelihood of being viewed by the user [0033]. The mesh warped frame is displayed on the display (108) of HMD (102) (said the object to be displayed on the device) [0035]. 
	The same motivation to combine as taught in the rationale of claim 4 is incorporated.

RE claim 8, Chan teaches wherein rendering of the second object corresponding to the third metadata set comprises:
(a)
obtaining predicted current position information and predicted current direction information included in the third metadata set; and 

Pose estimation module (312) may determine a current pose (said third metadata set) of the HMD based on camera-based pose tracking information (said current position and direction of the device) [0048]. Metadata identifies a particular pose from which the rendered image was generated (said second metadata set) [0082]. 
(b)
obtaining the second object corresponding to the current position of the device and current direction of the device, based on regional information of a virtual map stored in the edge data network.

Chan teaches LSR module (308) performs late stage graphical adjustments to pre-rendered images generated by the rendering module (302) based on updated pose estimation information (said current position) provided by the pose estimation module (312) [0049]. However, Chan is silent to using a virtual map.

     Horvitz teaches determining pose prediction based on the first pose [abstract]. An optimizer is utilized to constantly adapt to real-time data analysis of the user’s head movement and network conditions to figure out the most useful foveation configuration, based on expectation/prediction [0023]. Fig. 2, pose determiner (112) and/or eye tracker (110) of HMD (102) initiate tracking of the pose of the user of HMD (102). The current pose comprises pose data including a position of HMD (102) and a view orientation of a device user generated by sensors configured in pose determiner (112) and/or eye tracker (110) [0030]. HMD (102) sends the current pose to server (103) [0030]. Server (103) may be a computing device located in a cloud node having a powerful GPU (said edge data network) [0028]. The server (103) receives the current pose and uses stereo cube map renderer (120) to generate a stereo cube map (said virtual map) based on the current pose [0030]. Fig. 2, pose error determiner (132) provides measurements to pose predictor (118) to predict a future pose by generating predictions for the user’s pose in real time (s210) [0032]. Stereo cube map renderer (120) uses the future pose prediction of pose predictor (118) to render a cube map and provide the rendered cube map to foveated scene renderer (122) (s212) [0032]. 
     It would have been obvious before the effective filing date of the claimed invention to implement the prediction system of Horvitz within the display of Chan because the system of Horvitz provides the user with a smooth video experience and with minimum amount of video stalls and black screens despite possible transient network disruptions [0023]. 


RE claim 17, claim 17 recites similar limitations as claim 4 but in system form. Therefore, the same rationale used for claim 4 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
12 August 2022